Title: To George Washington from George Clinton, 28 April 1781
From: Clinton, George
To: Washington, George


                        
                            Sir
                            Poughkeepsie 28th April 1781
                        
                        I this Moment received by the bearer Colo. Nicoll Information of the appearance of a Party of the Enemy at
                            the Minisink on the frontier of Orange and Sussex Counties as mentioned in the enclosed Copy of a Letter from Henry Wisner
                            Esqr. of Goshen & an intercepted Letter certified by Saml Westbroeck Esqr. a Magistrate of New Jersey The Levies
                            raised in the Northern Part of Orange County for the immediate Defence of the State I am informed are compleat &
                            I have ordered them immediately to join Capt. Westfall at Minisink & the Militia of that County are under Orders
                            to move on the shortest Notice: but for the want of Provision, Meat especially which is out of my Power to procure, the
                            Levies will not be able to continue at that Post and they are utterly destitute of Ammunition; which I am equally unable
                            to supply them with. I am with the greatest Esteem & Respect Your Excellency’s most obedt Servant
                        
                            Geo. Clinton

                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Goshen 27th of April 1781.
                            
                            We are at this time in the greatest distress on the approach of the Indians and tories at Minisinck—day
                                before Yesterday early in the Morning the house of one Westbrook was beset by 15 Indians killed Westbrook &
                                his Brother and one Jobes, plundered the house and abused the families and after they had done went
                                    off they ware persued but without success.
                            Yesterday Morning Major Hetfield with his Regiment set off for their relief, he has this Evening returned
                                left part of his men at Minisinck under the command of Captn Westfall—The Major say that it is beyond every doubt they
                                are now lurking in the Neighbourhood & in the Woods—Day before Yesterday they took three Prisoners—Yesterday
                                they burnt two houses and two barns, this day they took two Prisoners—the Major would not have returned yet; but
                                having received the inclosed Copy of an intercepted Letter which induced him to think it unsafe to leave this place
                                intirely ungarded and more especially as Cole and Huff have lately broak Gaol, and this place much threatned—the nine
                                Months men from this Regiment are all raised but one and sent to Minisinck but with without Ammunition or Meat, and no
                                officer to take care of them, but Westfall who was recommended to your Excellency and to which no Answer has been
                                received—no men had arrived from any other Regiment this Afternoon—I am told the officers in the Regiments dont known
                                what to do with their men when raised as they have received no orders for that purpose—The Tories in that part of the
                                country are so bold & insulting that the Whigs are in the greatest fear—the inclosed copy was taken by a man
                                in Jersey State with whom I am not acquainted, and how the Letter was intercepted I have not heard, but am apt to
                                think there is truth in it—this Morning a bark canoe was found near Major Decker’s which was made last night by Cole
                                and his party, who took the two Prisoners this day as is immagined—It has been thought proper to keep the inclosed a
                                secret, least the People should leave their Habitations. I am sir your humble Servant
                            
                                Henry Wisner
                            
                            
                                A Copy
                            
                        
                        
                    